DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra (US 20210353226 A1 ) in view of Oberrieder (US 7828697 B1).

comprising a housing 
([0060] The shell 104 further defines a first pair of side walls 202 (e.g., a side wall 202-1 and an opposite side wall 202-2), 
a sensing device and a processing device, wherein at least a part of the sensing device and/or the processing device is enclosed in the housing ([0064] The internal components 302 may include components such as batteries, processors, memory, logic boards, battery charging circuitry (including wireless or inductive charging components such as inductive coils), wireless communication circuitry, antennas, or the like.);

wherein the housing provides a contact surface and a front surface opposite to the contact surface and connected to the contact surface by a first side ([0064] FIG. 3A shows an example configuration of the housing 102, which may be defined at least in part by the shell 104, the chassis 106, and the sensor cover 116. FIG. 3B shows another example configuration of the housing 102, which may be defined at least in part by a shell 300, a chassis 312, and the sensor cover 116.);
wherein the housing is provided at least one signal indicator
([0084] The buttons 422, 424, 426 may be used to navigate within a graphical user interface that is displayed on a front display region 423 of the watch 400 (e.g., to move a cursor or other “active” element indicator with the directional buttons, and select particular affordances, functions, or other elements with the button 422).), 

([0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400.); and 
wherein the wearable device further comprises a power device for supplying power to the sensing device, the processing device and the signal indicator
([0064] The internal components 302 may include components such as batteries, processors, memory, logic boards, battery charging circuitry (including wireless or inductive charging components such as inductive coils), wireless communication circuitry, antennas, or the like.
[0128] As shown in FIG. 11, the device 1100 may include a battery 1107 that is used to store and provide power to the other components of the device 1100.), and further discloses the process of wherein the sensing device detects its own movement and outputs a sensing signal ([0132] The device 1100 may also include a positioning system 1111. The positioning system 1111 may be configured to determine the location of the device 1100.), but does not specifically disclose the processing device receives the sensing signal and converts the sensing signal into sensing values.
However, Oberrieder teaches wherein the sensing device detects its own movement and outputs a sensing signal, and the processing device receives the sensing signal and converts the sensing signal into sensing values
(Col 4 lines 5-15 e.g. GPS; Col 8 lines 10-20 e.g. The navigation capabilities may allow the user to display the user's current geographic location on the display 16, map the user's location on the 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sensing device detecting its own movement and outputs a sensing signal, and the processing device receives the sensing signal and converts the sensing signal into sensing values as taught by Oberrieder within the system of Hiemstra for the purpose of enhancing the system to provide a real-time location of the device.

Claim 3. Hiemstra  and Oberrieder teach the wearable device of claim 1, wherein the signal indicator comprises an indicator source and a display panel to receive and propagate indicators generated by the indicator source; wherein a display surface of the display panel is disposed on the first side and extending to a level at least substantially flush with the contact surface and the front surface
(Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows). The buttons 422, 424, 426 may be used to navigate within a graphical user interface that is displayed on a front display region 423 of the watch 400 (e.g., to move a cursor or other “active” element indicator with the directional buttons, and select particular affordances, functions, or other elements with the button 422).).


(Hiemstra [0066] While FIG. 3A shows flat side walls 204, in some cases the side walls define a curved portion, such as a curve proximate the distal ends of the side walls (e.g., where the side walls 318 meet the chassis 312, as illustrated in FIG. 3B), a curve proximate the location where the front wall meets the side walls (as illustrated in FIG. 4B), and/or a continuous curvature that extends from the front wall of a shell to the ends of the side walls (e.g., a combination of the curvatures shown in FIGS. 3B and 4B)).

Claim 8. Hiemstra  and Oberrieder teach the wearable device of claim 3, wherein the contact surface and/or the front surface of the housing forms an undercut at a region close to the first side and/or the second side (Hiemstra [0066] While FIG. 3A shows flat side walls 204, in some cases the side walls define a curved portion, such as a curve proximate the distal ends of the side walls (e.g., where the side walls 318 meet the chassis 312, as illustrated in FIG. 3B), a curve proximate the location where the front wall meets the side walls (as illustrated in FIG. 4B), and/or a continuous curvature that extends from the front wall of a shell to the ends of the side walls (e.g., a combination of the curvatures shown in FIGS. 3B and 4B)).

Claim 9. Hiemstra  and Oberrieder teach the wearable device of claim 1, wherein the signal indicator provides a switch function (Hiemstra [0084] FIG. 4C, for example, 
Claim 10. Hiemstra  and Oberrieder teach the wearable device of claim 3, wherein the signal indicator provides a switch function (Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows).).

Claim 11. Hiemstra  and Oberrieder teach the wearable device of claim 1, wherein the signal light comprises a push-push button(Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, the graphical outputs may include buttons 422, 424, and 426, where the buttons 424, 426 are configured as directional buttons (e.g., arrows).).

Claim 12. Hiemstra  and Oberrieder teach the wearable device of claim 3, wherein the signal light comprises a push-push button (Hiemstra [0084] FIG. 4C, for example, illustrates the watch 400 while displaying a first set of graphical outputs on a side display region 425 of the watch 400. For example, 

Claim 13. Hiemstra  and Oberrieder teach the wearable device of claim 1, wherein the sensing device, the processing device, the signal light and the power supply device are provided on a circuit board (Hiemstra [0090] Other components may also be coupled to the frame 512 (e.g., logic boards, processors, batteries, sensor modules, displays, memory, battery charging circuitry, etc.). [0122] [0124]).

Claim 14. Hiemstra teaches a wearable device (Figs 1, 2, 3 and 4), 
comprising a housing
([0060] The shell 104 further defines a first pair of side walls 202 (e.g., a side wall 202-1 and an opposite side wall 202-2),
a sensing device and a processing device, wherein at least a part of the sensing device and/or the processing device is enclosed in the housing
([0064] The internal components 302 may include components such as batteries, processors, memory, logic boards, battery charging circuitry (including wireless or inductive charging components such as inductive coils), wireless communication circuitry, antennas, or the like.); 
wherein the housing provides a contact surface and a front surface opposite to the contact surface and connected to the contact surface by a first side
([0064] FIG. 3A shows an example configuration of the housing 102, which may be defined at least in part by the shell 104, the 
wherein the housing is provided at least one push-push button, disposed on the first side and extending from the first side
([0084] The buttons 422, 424, 426 may be used to navigate within a graphical user interface that is displayed on a front display region 423 of the watch 400 (e.g., to move a cursor or other “active” element indicator with the directional buttons, and select particular affordances, functions, or other elements with the button 422).)
; and wherein the wearable device further comprises a power device for supplying power to the sensing device and the processing device
([0064] The internal components 302 may include components such as batteries, processors, memory, logic boards, battery charging circuitry (including wireless or inductive charging components such as inductive coils), wireless communication circuitry, antennas, or the like.
[0128] As shown in FIG. 11, the device 1100 may include a battery 1107 that is used to store and provide power to the other components of the device 1100.) and further discloses the process of wherein the sensing device detects its own movement and outputs a sensing signal ([0132] The device 1100 may also include a positioning system 1111. The positioning system 1111 may be configured to determine the location of the device 1100.), but does not specifically disclose the processing device receives the sensing signal and converts the sensing signal into sensing values.

(Col 4 lines 5-15 e.g. GPS; Col 8 lines 10-20 e.g. The navigation capabilities may allow the user to display the user's current geographic location on the display 16, map the user's location on the display 16, chart a desired course of travel on the display, or find a desired location on a map generated on the display.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sensing device detecting its own movement and outputs a sensing signal, and the processing device receives the sensing signal and converts the sensing signal into sensing values as taught by Oberrieder within the system of Hiemstra for the purpose of enhancing the system to provide a real-time location of the device.

Claim 16. Hiemstra  and Oberrieder teach the wearable device of claim 14, wherein the contact surface and/or the front surface of the housing forms an undercut at a region close to the first side and/or the second side
(Hiemstra [0066] While FIG. 3A shows flat side walls 204, in some cases the side walls define a curved portion, such as a curve proximate the distal ends of the side walls (e.g., where the side walls 318 meet the chassis 312, as illustrated in FIG. 3B), a curve proximate the location where the front wall meets the side walls (as illustrated in FIG. 4B), and/or a continuous curvature that extends from the front wall of a shell to the ends of the side walls (e.g., a combination of the curvatures shown in FIGS. 3B and 4B)).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra  and Oberrieder  and further in view of Connor (US 20200218312 A1).
Claim 2. Hiemstra  and Oberrieder teach the wearable device of claim 1, but does not specifically disclose wherein the display surface extends beyond the contact surface and/or the front surface, and protrudes from the contact surface and/or the front surface.
However, Connor teaches a display surface which extends beyond the contact surface and/or the front surface, and protrudes from the contact surface and/or the front surface ([0036] The lower half of FIG. 2 shows wrist-worn computing device comprising: a wrist band 2001 worn on a person's wrist; a primary display (screen) 2002 on the dorsal side of the person's wrist; a first possible location 2005 to which a secondary display (screen) can unfold, wherein this first location is proximal (e.g. closer to a person's elbow) relative to the primary display; a second possible location 2003 to which a secondary display (screen) can unfold, wherein this second location is distal (e.g. farther from the person's elbow) relative to the primary display; a third possible location 2006 to which a secondary display (screen) can unfold, wherein this third location is to the left of the primary display;)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a display surface which extends beyond the contact surface and/or the front surface, and protrudes from the contact surface and/or the front surface as taught by Connor within the system of Hiemstra  and Oberrieder for the purpose of enhancing the flexibility of the device to be oriented in different directions.


However, Connor teaches a display surface which extends beyond the contact surface and/or the front surface, and protrudes from the contact surface and/or the front surface ([0036] The lower half of FIG. 2 shows wrist-worn computing device comprising: a wrist band 2001 worn on a person's wrist; a primary display (screen) 2002 on the dorsal side of the person's wrist; a first possible location 2005 to which a secondary display (screen) can unfold, wherein this first location is proximal (e.g. closer to a person's elbow) relative to the primary display; a second possible location 2003 to which a secondary display (screen) can unfold, wherein this second location is distal (e.g. farther from the person's elbow) relative to the primary display; a third possible location 2006 to which a secondary display (screen) can unfold, wherein this third location is to the left of the primary display;)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a display surface which extends beyond the contact surface and/or the front surface, and protrudes from the contact surface and/or the front surface as taught by Connor within the system of Hiemstra  and Oberrieder for the purpose of enhancing the flexibility of the device to be oriented in different directions.




Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra  and Oberrieder and further in view of Schömber (DE 102013112925 A1).
Claim 5. Hiemstra  and Oberrieder teach the wearable device of claim 1, and further discloses light being attached to a side surface but does not specifically disclose wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side.
However, Schömber teaches wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side
(See Fig 10  Page e.g. The 10 shows the control box 1 in a similar view as the 1 , but only the right upper part of the corner connector 8th contains, is reproduced. There, the peripheral sides A, B meet each other. Visible is that at one corner of the control housing, in the example shown by the corner connector 8th is formed, a light is arranged on a peripheral side of the control housing. From the light is in the 10 an outer cover cap 90 recognizable. Further elements of the luminaire are located below the top cap 90 , which will be explained below).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side as taught by Schömber within the system of Hiemstra  and Oberrieder for the purpose of enhancing the device to incorporate additional lighting as a convenience for the end user.

However, Schömber teaches wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side
(See Fig 10  Page e.g. The 10 shows the control box 1 in a similar view as the 1 , but only the right upper part of the corner connector 8th contains, is reproduced. There, the peripheral sides A, B meet each other. Visible is that at one corner of the control housing, in the example shown by the corner connector 8th is formed, a light is arranged on a peripheral side of the control housing. From the light is in the 10 an outer cover cap 90 recognizable. Further elements of the luminaire are located below the top cap 90 , which will be explained below).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side as taught by Schömber within the system of Hiemstra  and Oberrieder for the purpose of enhancing the device to incorporate additional lighting as a convenience for the end user.



However, Schömber teaches wherein the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side
(See Fig 10  Page e.g. The 10 shows the control box 1 in a similar view as the 1 , but only the right upper part of the corner connector 8th contains, is reproduced. There, the peripheral sides A, B meet each other. Visible is that at one corner of the control housing, in the example shown by the corner connector 8th is formed, a light is arranged on a peripheral side of the control housing. From the light is in the 10 an outer cover cap 90 recognizable. Further elements of the luminaire are located below the top cap 90 , which will be explained below).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the contact surface and the front surface are connected by a first side and a second side, and the first side and the second side form an angle; and wherein the signal indicator is arranged at the junction of the first side and the second side as taught by Schömber within the system of Hiemstra  and Oberrieder for the purpose of enhancing the device to incorporate additional lighting as a convenience for the end user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689